Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicants and by the Examiner do not teach or suggest the following:
A wireless communication method comprising (inter alias):
receiving a physical cell identity at a terminal from a base station; receiving a first identifier at the terminal from the base station; receiving, at the terminal, first scrambled bits of first control information on a first control channel through downlink radio resources; and
descrambling, at the terminal, the first scrambled bits at least based on the first identifier, wherein: the downlink radio resources comprise a resource region including a physical downlink shared channel (PDSCH) and the first control channel. As indicated in independent claim 2.
Independent claims 7 and 12 have similar subject matter and allowed for similar reasons.
It should be noted that the essence of the invention is based on receiving both PCI (physical cell identifier), and the first identifier, the first identifier (corresponding to virtual cell identifier as interpreted from the specification) for descrambling first scrambled bits received.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                         11/2/2021